Citation Nr: 0821301	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-16 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss prior to July 10, 
2006 and an evaluation in excess of 10 percent beginning on 
July 10, 2006.  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2003 rating 
decision issued by the RO that granted service connection for 
bilateral hearing loss and assigned a noncompensable rating, 
effective on February 14, 2003.  

The Board remanded the appeal back to the RO in December 2005 
for further development of the record.  

In July 2006, the RO increased the evaluation for the 
service-connected bilateral hearing loss to 10 percent.  

In December 2006, the Board remanded this matter.  In that 
decision, the Board noted that the veteran filed a Notice of 
Disagreement with the effective date of the increased 
evaluation for the service-connected bilateral hearing loss 
in November 2006.  This issue was remanded for the issuance 
of a Statement of the Case.  

In February 2008, the RO sent the veteran a Statement of the 
Case with respect to the issue of an earlier effective date 
for the higher evaluation for hearing loss. The veteran's 
claims file, however, does not indicate that the veteran 
filed a Substantive Appeal with respect to this issue.  

As the appeal regarding the evaluation of the veteran's 
diabetes mellitus involves an original claim, the Board has 
framed this issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Since the increase during the appeal did not constitute a 
full grant of the benefit sought, the veteran's claim for an 
increased evaluation for the bilateral hearing loss remains 
on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).  


FINDINGS OF FACT

1.  For the period prior to July 10, 2006, the relevant VA 
audiometric test results showed that the veteran had Level I 
hearing acuity in his right ear and Level I hearing on the 
left in September 2003 and Level III hearing acuity in the 
right ear and Level II hearing acuity on the left in August 
2005.  

2.  On July 10, 2006, VA audiometric test results first 
showed that the veteran had Level VI hearing acuity in his 
right ear and Level III hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
disability rating for the service-connected bilateral hearing 
loss, prior to July 9, 2006, and a rating in excess of 10 
percent beginning on July 10, 2006, have not been met.  38 
U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.2, 4.7, 4.10, 4.85, 4.86 including 
Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Pursuant to recent regulatory revisions, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  

The Board notes that in letters dated in March 2003 and 
January 2006, the RO provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
The veteran was provided with information regarding what the 
evidence must show with respect to his claim, and the RO 
provided adequate notice of the evidence which was not of 
record that was necessary to substantiate the claim, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  The veteran was also 
generally invited to send information or evidence to VA that 
may support the claim.  

Here, the Board notes that, with respect to the veteran's 
increased rating claim, in Dingess v. Nicholson, the Court 
recently held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for a initial higher disability rating 
for his service-connected hearing loss; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records, private and VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..  


II. Analysis.

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The service-connected bilateral hearing loss was rated as 
noncompensable from February 14, 2003 to July 9, 2006, and 10 
percent disabling beginning on July 10, 2006, under 
Diagnostic Code 6100 of the Rating Schedule.  

The veteran's oral and written statements regarding the 
effect that his service-connected bilateral hearing loss has 
had on his life have been duly noted by the Board.  In 
evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Effective on June 10, 1999, certain regulatory changes were 
made to the criteria for evaluating audiological 
disabilities.  See 64 Fed. Reg. 25,202-210 (1999) (now 
codified at 38 C.F.R. §§ 4.85- 4.87 (2007)).  The veteran's 
claim of service connection for his bilateral hearing loss 
was received at the RO after June 1999, so the new 
regulations are for application.  

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  

The "unusual patterns of hearing impairment" include cases 
where the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
The evidence of record  indicates that the veteran's hearing 
loss does not fit the requirements of an unusual pattern of 
hearing impairment, as set forth hereinbelow.  

The Board also notes that Table VIa will be used when the 
examiner certifies that the use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  

In this case, none of the audiological examiners that 
examined the veteran in connection with his claim certified 
that the use of the speech discrimination test was not 
appropriate because of language difficulties or inconsistent 
speech discrimination scores.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100.  

The medical evidence in this case consists of two VA 
audiological evaluations in September 2003 and July 2006, and 
private audiological examinations dated in September 2001, 
October 2002, and August 2005.  

The September 2001 private examination revealed maximum pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
10
10
40
50
LEFT
NA
10
25
60
55


The October 2002 private examination revealed maximum pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
95
85
55
55
LEFT
NA
10
20
60
55

The September 2003 VA examination revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
15
45
50
LEFT
NA
15
40
65
60

Pure tone averages were 31 in the right ear and 44 in the 
left ear.  Speech audiometry, revealed speech recognition 
ability of 92 percent in the right ear and 92 percent in his 
left ear.  

The August 2005 private audiology examination revealed 
maximum pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
45
55
65
70
LEFT
NA
35
50
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 88 percent in the left ear.  
This examiner noted that "PTA/SRT agreement is poor."  

The July 2006 VA examination revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
30
50
55
LEFT
NA
15
50
60
50

Pure tone averages were 39 in the right ear and 44 in the 
left ear.  Speech audiometry, revealed speech recognition 
ability of 68 percent in the veteran's right ear and 76 
percent in his left ear.  

This VA examiner commented on the results of the August 2005 
private audiological examination and stated that the notation 
of "PTA/SRT agreement [was] poor" indicated that there was 
inconsistency in the voluntary responses obtained on the pure 
tone (PTA) and Speech Reception Threshold (SRT).  

The VA examiner then stated that, if there is any discrepancy 
between the results of the July 2006 examination and the 
August 2005 examination, it could be attributed to this poor 
agreement on test responses obtained on the 2005 test.  

Based upon the foregoing, an initial compensable evaluation 
from February 14, 2003 to July 9, 2006, and an initial 
evaluation in excess of 10 percent beginning on July 10, 
2006, for the veteran's service-connected hearing loss is not 
warranted.  

First, the Board notes that the private examinations dated in 
September 2001 and October 2003 do not contain sufficient 
information to assign hearing levels under 38 C.F.R. § 4.85.  
The audiological tests results correspond to Level I hearing 
in the right ear and Level I hearing in the left ear under 
Table VI for the September 2003 examination and Level III 
hearing for the right ear and Level II hearing for the left 
ear under Table VI for the August 2005 examination.  

The July 2006 examination indicates Level VI hearing in the 
right ear and Level III hearing in the left ear under Table 
VI.  These results warrant a noncompensable evaluation prior 
to July 10, 2006, and a 10 percent evaluation thereafter but 
no more.  

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI and VII of 38 C.F.R. 
§§  4.85, results in a noncompensable evaluation prior to 
July 10, 2006, and a 10 percent evaluation thereafter for the 
veteran's his service-connected bilateral hearing loss.  

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter.  The preponderance of the 
objective medical evidence is against the claim.  38 U.S.C.A. 
§ 5107(b).  



ORDER

An initial compensable evaluation for the service-connected 
bilateral hearing loss prior to July 10, 2006, and a rating 
in excess of 10 percent beginning on July 10, 2006 is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


